Citation Nr: 1227151	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-36 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the reduction of a 60 percent disability rating to a 30 percent disability rating effective December 1, 2008, for lichen planus was proper.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of whether the reduction of a 60 percent disability rating to a 30 percent disability rating effective December 1, 2008, for lichen planus was proper.

In this regard the Board notes that the Veteran reported at his April 2011 hearing that he was, at that time, receiving treatment for his skin condition at the Hines VA medical center (VAMC).  At the hearing ,it was noted that a copy of any current treatment records needed to be provided so that they might be reviewed in connection with the Veteran's claim.  Unfortunately these records have not been made available for review.  Specifically, any records pertaining to the Veteran's lichen planus from May 2008 to the present should be added to the Veteran's claims file or Virtual VA folder.  The Board notes that VA has a duty to obtain all outstanding identified VA treatment records as such records are constructively in the possession of VA adjudicators during the consideration of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that the Veteran's appeal must be remanded to obtain these treatment records.

Additionally, the Board notes that the reduction in the Veteran's rating was based on a May 2008 VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4) (West 2002); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was afforded a VA examination; however the Board finds that the examination provided was not adequate because it failed to address whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; see also Brown v. Brown, 5 Vet. App. 413, 421 (1993) (finding that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.")  Therefore, in compliance with Barr, the Board also finds that it is necessary to remand for a new examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records from the Hines VAMC, for the period from May 2008 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected lichen planus.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include percentage of body covered, particularly exposed area, and any systemic therapy and time frame in which it was administered should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

A complete rationale should be given for all opinions and conclusions expressed.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


